Exhibit 10.2

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (the “Agreement”) is made and entered into as of the
29th day of December, 2006 by and between NEW YORK COMMUNITY BANCORP, INC., a
Delaware corporation, and JAMES J. O’DONOVAN (the “Executive”), a resident of
the State of New York.

WHEREAS, the Executive is presently employed by the Company as a senior
consultant and advisor on lending matters; and

WHEREAS, the Executive has advised the Company that he desires to retire from
his position; and

WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms of the Executive’s retirement and certain other restrictions, covenants
and agreements of the Executive and the Company;

NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants, agreements and obligations contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:

 

  1. Retirement

The Company and the Executive hereby agree that, effective as of December 31,
2006 (the “Retirement Date”), the Executive shall retire as an employee of the
Company. The Executive agrees that he will continue to serve as a member of the
Company’s Board of Directors and the Board of Directors of New York Community
Bank, subject to the customary nomination, election and appointment processes of
such Boards. In addition, the Executive agrees to serve as a director of any
other affiliate of the Company upon such designation.

 

  2. Salary Continuation; Treatment of Benefits

(a) Salary Continuation. In recognition of the Executive’s valuable services as
a key executive of the Company, the Company hereby agrees to provide the
Executive with an additional retirement benefit in the form of an annual salary
continuation benefit of $475,000, payable in substantially equal installments in
accordance with the Company’s customary payroll practices, commencing on
January 1, 2007 and continuing through December 31, 2009.

(b) Health Insurance; Other Benefits. During the period January 1, 2007 through
December 31, 2009, the Executive shall continue to participate in the same
health insurance program as the Company generally makes available to its
employees and on the same terms as such coverage is made available to the
Company’s senior executive employees. In addition, during the period January 1,
2007 through December 31, 2009, the Executive shall be provided with the same
perquisites as were made available to the Executive immediately prior to his
retirement.

(c) Stock Options. For purposes of any continuing service requirement applicable
to unexercised Company stock options held by the Executive as of the Retirement
Date, the Executive’s service as a member of the Company Board of Directors
shall be considered continuing service with the Company and its affiliates.

 



--------------------------------------------------------------------------------

(d) Other Plans or Agreements. This Agreement shall not affect the rights of the
Executive under any other plans of the Company or its affiliates or any
agreement with the Executive to which the Company or an affiliate is party and
such rights shall be determined solely by reference to the terms of such plan or
agreement.

(e) Taxes. The Company shall be entitled to withhold from the Executive’s salary
continuation benefits all applicable income, employment, social security and
other taxes.

(f) Death of Executive. Except as provided in this Section 2(f), this Agreement
shall terminate upon the death of the Executive, and the Company shall have no
further obligation hereunder to the Executive or his beneficiaries, except that
(i) the Executive’s surviving spouse (or, if none, the Executive’s estate) shall
be entitled to receive the monthly installment payment due, if not previously
paid, for the month in which the Executive’s death occurred and (ii) if a Change
in Control has occurred prior to the Executive’s death but prior to the
Executive’s receipt of the payment described in Section 4 of this Agreement,
such payment shall be made to the Executive’s surviving spouse (or, if none, to
his estate).

 

  3. Confidential Information; Noncompetition; Nonsolicitation

(a) Confidentiality. The Executive will not disclose to any other Person (as
defined in Section 3.2(c)) (except as required by applicable law or in
connection with the performance of the Executive’s duties and responsibilities
hereunder), or use for the Executive’s own benefit or gain, any confidential
information of the Company or any affiliate obtained by the Executive incident
to the Executive’s employment with the Company or its affiliates. The term
“confidential information” includes, without limitation, financial information,
business plans, prospects and opportunities (such as lending relationships,
financial product developments, or possible acquisitions or dispositions of
business or facilities) which have been discussed or considered by the
management of the Company or its affiliates but does not include any information
which has become part of the public domain by means other than the Executive’s
failure to honor the obligations hereunder.

(b) Noncompetition. Executive agrees that, for the period January 1, 2007
through December 31, 2009 (the “Noncompete Period”), the Executive shall not,
without the prior written consent of the Company, directly or indirectly,
whether or not for compensation, engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, associated with, or in any manner
connected with, lend the Executive’s name or any similar name to, lend the
Executive’s credit to, or render services or advice to, any business, including
a savings bank, savings and loan association, savings and loan holding company,
bank, bank holding company, mortgage company or similar type financial
institution (including, without limitation, a de novo financial institution in
its organizational phase), or any direct or indirect subsidiary or affiliate of
such entity, whose products or activities compete or would compete in whole or
in part with the products or activities of the Company or its affiliates within
a twenty-five (25) mile radius of any of the offices of Company or any of its
affiliates in existence as of the date hereof and as of the date of the
Executive’s termination of employment, provided, however, that the Executive may
purchase or otherwise acquire up to (but not more than) five percent of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise). The Executive agrees that this covenant is
reasonable with respect to its duration, geographical area, and scope. In the
event of a breach by the Executive of any covenant set forth in this
Section 3(b), the term of such covenant will be extended by the period of the
duration of such breach.

(c) Nonsolicitation. During the Noncompete Period, the Executive will not,
directly or indirectly, either for himself or any other Person (as defined
herein), (i) induce or attempt to induce any

 

2



--------------------------------------------------------------------------------

employee of the Company or its affiliates to leave the employ of the Company or
its affiliates, (ii) in any way interfere with the relationship between the
Company or its affiliates and any employee of the Company or its affiliates,
(iii) employ, or otherwise engage as an employee, independent contractor, or
otherwise, any employee of the Company or its affiliates, or (iv) induce or
attempt to induce any customer, supplier, licensee, or business relation of the
Company or its affiliates to cease doing business with the Company or its
affiliates, or in any way interfere with the relationship between any customer,
supplier, licensee, or business relation of the Company or its affiliates.
During the Noncompete Period, the Executive will not, directly or indirectly,
either for himself or any other Person, solicit the business of any Person known
to the Executive to be a customer of the Company or its affiliate, whether or
not the Executive had personal contact with such Person, with respect to
products or activities which compete in whole or in part with the products or
activities of the Company or its affiliates. For purposes of this Agreement,
“Person” shall include an individual, trust, estate, corporation, limited
liability company, savings bank, savings and loan association, savings and loan
holding company, bank, bank holding company, mortgage company or similar type
financial institution, including, without limitation, a de novo financial
institution in its organizational phase.

 

  4. Effect of a Change in Control

In the event of a Change in Control (as defined below) during the period
January 1, 2007 to December 31, 2009, the Executive’s salary continuation period
(as specified in Section 2(a)) shall end as of the effective date of the Change
in Control and, in lieu of any other benefits under this Agreement, the
Executive shall receive a lump sum payment within five (5) business days of such
date equal to three (3) times the annual salary continuation benefit under this
Agreement (at the annual rate in effect under Section 2(a)). In addition, as of
the effective date of the Change in Control, the expiration date of the
Executive’s Noncompete Period, as specified in Section 3(b), shall be fixed at
the third anniversary of the Change in Control. For purposes of this Agreement,
“Change in Control” shall have the same meaning as under the Company’s 2006
Stock Incentive Plan under the provisions in effect on the Retirement Date.

 

  5. Tax Indemnification

(a) “Covered Benefits” shall mean any payment or benefit paid or provided to the
Executive by the Company or any affiliate or any successor in interest to the
Company (whether pursuant to this Agreement or otherwise) that will be (or in
the opinion of Tax Counsel (as defined below) might reasonably be expected to
be) subject to any excise tax (the “Excise Tax”) imposed under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”). In the event that at
any time the Executive shall receive any Covered Benefits, the Company shall pay
to the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive from the Gross-Up Payment, after deduction of
any federal, state and local income taxes, Excise Tax, and FICA and Medicare
withholding taxes on the Gross-Up Payment, shall be equal to the Excise Tax on
the Covered Benefits. For purposes of determining the amount of such Excise Tax
on the Covered Benefits, the amount of the Covered Benefits that shall be taken
into account in calculating the Excise Tax shall be equal to (i) the Covered
Benefits, less (ii) the amount of such Covered Benefits that, in the opinion of
tax counsel selected by the Company and reasonably acceptable to the Executive
(“Tax Counsel”), are not parachute payments (within the meaning of
Section 280G(b)(1) of the Code). For purposes of this Section 5 the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Excise Tax is payable
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence on the effective date of the
Executive’s termination, net of the reduction in federal income taxes which
could be obtained from deduction of such state and local taxes. Except as
otherwise provided herein, all determinations required to be made under this
Section 5 shall be made by Tax Counsel, which determinations shall be conclusive

 

3



--------------------------------------------------------------------------------

and binding on the Executive and Company, absent manifest error.

(b) The Company shall indemnify and hold the Executive harmless from any and all
losses, costs and expenses (including without limitation, reasonable attorney’s
fees, reasonable accountant’s fees, interest, fines and penalties of any kind)
which the Executive incurs as a result of any administrative or judicial review
of the Executive’s liability under Section 4999 of the Code by the Internal
Revenue Service or any comparable state agency through and including a final
judicial determination or final administrative settlement of any dispute arising
out of the Executive’s liability for the Excise Tax or otherwise relating to the
classification for purposes of Section 280G of the Code of any of the Covered
Benefits or other payment or benefit in the nature of compensation made or
provided to the Executive by the Company. The Executive shall promptly notify
the Company in writing whenever the Executive receives notice of the
commencement of any judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Agreement or otherwise is being reviewed or is in
dispute (including a notice of audit or other inquiry concerning the reporting
of the Executive’s liability under Section 4999). The Company may assume control
at its expense over all legal and accounting matters pertaining to such federal
or state tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
the Covered Benefits or other payment or benefit in the nature of compensation
made or provided to the Executive by the Company) and the Executive shall
cooperate fully with the Company in any such proceeding. The Executive shall not
enter into any compromise or settlement or otherwise prejudice any rights the
Company may have in connection therewith without prior consent of the Company.
In the event that the Company elects not to assume control over such matters,
the Company shall promptly reimburse the Executive for all expenses related
thereto as and when incurred upon presentation of appropriate documentation
relating thereto.

 

  6. Miscellaneous

(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Executive and their respective heirs,
executors, representatives, successors and assigns;

(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement. The waiver by either
party hereto of a breach of or noncompliance with any provision of this
Agreement shall not operate or be construed as a continuing waiver or a waiver
of any other or subsequent breach or noncompliance hereunder. The failure or
delay of either party at any time to insist upon the strict performance of any
provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.

(c) Amendment. This Agreement may be amended, modified or supplemented only by a
written agreement executed by all of the parties hereto.

(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Agreement.

(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or

 

4



--------------------------------------------------------------------------------

portion thereof) had never been contained herein; provided, however, if any
provision of Section 3 of this Agreement shall be determined by a court of
competent jurisdiction to be unenforceable because of the provision’s scope,
duration, geographic restriction or other factor, then such provision shall be
considered divisible and the court making such determination shall have the
power to reduce or limit (but not increase or make greater) such scope,
duration, geographic restriction or other factor or to reform (but not increase
or make greater) such provision to make it enforceable to the maximum extent
permitted by law, and such provision shall then be enforceable against the
appropriate party hereto in its reformed, reduced or limited form.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.

(g) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, any party.

(h) Entire Agreement. This Agreement, and the plans, programs, policies,
procedures, rules and agreements referenced herein, constitute the entire
understanding and agreement between the parties hereto relating to the subject
matter hereof and thereof, and supersede all other prior understandings,
commitments, representations, negotiations, contracts and agreements, whether
oral or written, between the parties hereto relating to the matters contemplated
hereby and thereby. The Executive acknowledges and agrees that, as of the
Retirement Date, his Employment Agreement with the Company shall be terminated
and, thereafter, shall be without force or effect.

(i) Certain References. Whenever in this Agreement a singular word is used, it
also shall include the plural wherever required by the context and vice-versa.
All references to the masculine, feminine or neuter genders herein shall include
any other gender, as the context requires. Unless expressly provided otherwise,
all references in this Agreement to days shall mean calendar, not business,
days.

(j) Governing Law. This is a New York contract and shall be construed under and
be governed in all respects by the laws of the State of New York without giving
effect to its principles of conflicts of laws.

(k) The Company and Executive agree that any claim, dispute or controversy
arising under or in connection with this Agreement (including, without
limitation, any such claim, dispute or controversy arising under any federal,
state or local statute, regulation or ordinance or any of the Company’s employee
benefit plans, policies or programs) shall be resolved solely and exclusively by
binding arbitration. The arbitration shall be held in the County of Nassau, New
York (or at such other location as shall be mutually agreed by the parties). The
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”) in effect at the time
of the arbitration, except that the arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, excluding a transcript, shall be borne
equally by the parties. Each party will pay for the fees and expenses of its own
attorneys, experts, witnesses, and preparation and presentation of proofs and
post-hearing briefs (unless the Executive prevails on a claim for which
attorney’s fees are recoverable under the Agreement). Any action to enforce or
vacate the arbitrator’s award shall be governed by the Federal Arbitration Act,
if applicable, and otherwise by applicable state law. If either the Company or
Executive pursues any claim, dispute or controversy against the other in a
proceeding other than the arbitration provided for herein, the responding party
shall be entitled to dismissal or injunctive relief regarding such action and
recovery of all costs, losses and attorney’s fees related to such action.
Notwithstanding the provisions of this paragraph, either party may seek
injunctive relief in a court of competent jurisdiction, whether or not the case
is then

 

5



--------------------------------------------------------------------------------

pending before the panel of arbitrators. Following the court’s determination of
the injunction issue, the case shall continue in arbitration as provided herein.

(l) In the event any dispute or controversy arising under or in connection with
this Agreement is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of:
(i) all legal fees and expenses incurred by Executive in resolving such dispute
or controversy, and (ii) any benefits due Executive under this Agreement.

(m) Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by
registered or certified mail, postage prepaid, and addressed to the Executive at
the Executive’s last known address in the records of the Company or, in the case
of the Company, at its main office, attention to the office of the Chief
Executive Officer, with a copy to the general counsel.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized officer, and by the Executive, as of the
date first above written.

 

NEW YORK COMMUNITY BANCORP, INC.

 

By: /s/ Joseph R. Ficalora                                         

 

Its: President                                                               

 

Attest: /s/ Robert Wann                                             

 

EXECUTIVE

 

/s/ James J. O’Donovan

James J. O’Donovan

 

6